Deen, Presiding Judge,
concurring in part and dissenting in part.
While otherwise concurring fully with the majority opinion as far as it goes, I believe that this appeal is frivolous and that this court should also assess a penalty against the appellant, pursuant to Rule 26 (b) of the Rules of the Court of Appeals. I must respectfully dissent from the majority opinion’s failure to assess such a penalty.
The appellant sought to recover PIP benefits for his deceased wife’s loss of income or earnings, on the basis that his late wife’s receipt of $81 monthly food stamps constituted income. One’s eligibility for food stamps, however, actually is determined in part by one’s level or lack of income. 7 CFR § 273.9. To re-classify food stamps as income would equate positive with negative, presence with absence, *3plus with minus, or would make something out of nothing. It should go without saying, based on mathematical probability or common sense, that receipt of food stamps is not income.
Decided April 27, 1988.
William T. Hudson, for appellants.
James M. Thomas, for appellee.
If the appellant entertained any belief that this court would reverse the trial court’s finding that food stamps are not income, that belief was unreasonable. Imposition of a penalty of $250 under our Rule 26 (b) is in order.